UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1288


OLGA MARY LANSING,

                Plaintiff - Appellant,

          v.

JOHN MCHUGH, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-01305-JCC-IDD)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olga Mary Lansing, Appellant Pro Se. Leslie Marie Gardner, Erik
W. Lang, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olga Mary Lansing appeals the district court’s order

granting Defendant’s motion to dismiss for lack of jurisdiction,

and   its   subsequent        order   denying   reconsideration.           We    have

reviewed the record and find no reversible error.                   Accordingly,

we    affirm    for     the    reasons    stated   by     the   district    court.

Lansing v. McHugh, No. 1:10-cv-01305-JCC-IDD (E.D. Va. Mar. 8,

2011 & Apr. 28, 2011).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and   argument    would   not     aid    the

decisional process.



                                                                           AFFIRMED




                                          2